Case 1:20-cv-06618-GBD Document 20 Filed 01/19/21 Page 1of1

USDC SAT ROEREZ PERRY HELLER

 

UME 3 PARK AVENUE, 27"FEFL. NEW YORK, NY 10016
por eo! T: 212.889.6565 | F: 277 1.779. $208 | SPRHLEGAL.COM
| EY MILES |
Atty : 2 zi January 19, 2021
— ‘ ORDERED
Via ECF
Judge George B. Daniels ; The initial conference is
United States District Court ‘ adjourned from January 21,
Southern District of New York JAN I 9 20247 2021 ta April 29, 2021 at 9:30

   

500 Pearl Street, Room 1310
New York, NY 10007

2&6 Donat

3

Re: James Burns v. TileBar LLC, Soho Studio, LLC, ~
Sea Shepherd, Corp. & Elizer Mechlovitz
1:20-cv-06618-GBD

Dear Judge Daniels:

We represent the Plaintiff in the above-referenced action. I write following a conversation
with the Court’s law clerk on Friday, January 15, 2020.

I write on behalf of the parties to respectfully request that the preliminary conference
scheduled for Thursday, January 21, 2020 at 9:30 am, be adjourned. The parties submitted a
proposed Civil Case Management Plan & Schedule on January 14, 2021. The parties have
scheduled a mediation through the Southern District’s Mediation Program for this Friday, January
22 and will be prepared to commence discovery thereafter. The parties, therefore, respectfully
request that the conference be adjourned to a date later in the discovery process.

We thank the Court for its assistance in this matter.

Respectfully,

ym ll,

BRIAN HELLER

cc: Blythe E. Lovinger, Esq. — via email

 

 
